Exhibit 10.155

 

SECOND AMENDMENT TO PURCHASE AND SALE CONTRACT

            This Second Amendment to Purchase and Sale Contract (this
“Amendment”) is made as of July 13, 2010 between CCP IV ARBOURS OF HERMITAGE,
LLC, a Delaware limited liability company ("Seller") and NEYLAND APARTMENT
ASSOCIATES LLC, a Tennessee limited liability company (“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract, dated as of May 21, 2010, as amended by that certain First
Amendment to Purchase and Sale Contract, dated July 8, 2010, with respect to the
sale of certain property described therein (collectively, the “Contract”);  and

            WHEREAS, Seller and Purchaser desire to amend the Contract on the
terms set forth herein.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Contract, except as expressly otherwise
defined herein.

2.      Extension of the Feasibility Period.  The Feasibility Period (as defined
in Section 3.1 of the Contract) is hereby extended to August 12, 2010.

3.      Extension of the Closing Date.  The Closing Date (as defined in Section
5.1 of the Contract) is hereby extended to August 23, 2010.

4.      Miscellaneous.           This Amendment (a)  supersedes all prior oral
or written communications and agreement between or among the parties with
respect to the subject matter hereof, and (b) may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Contract are hereby
ratified and confirmed and shall continue in full force and effect.

[Signature Page Follows]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

CCP IV ARBOURS OF HERMITAGE, LLC, a Delaware limited liability company

 

By: CCP IV ASSOCIATES, LTD., a Texas limited partnership, its member

 

By: CCP/IV RESIDENTIAL GP, L.L.C., a South Carolina limited liability company,
its general partner

 

By: CONSOLIDATED CAPITAL PROPERTIES IV, LP, a Delaware limited partnership, its
manager

 

By: CONCAP EQUITIES, INC., a Delaware corporation, its general partner

 

 

By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

 

Purchaser:

NEYLAND APARTMENT ASSOCIATES LLC,
a Tennessee limited liability company

 

By:  /s/Joseph A. Fielden Jr.
Name:  Joseph A. Fielden Jr.
Title:  General Manager

 